Citation Nr: 1608492	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, status post laminectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.   

In January 2016 the RO issued a statement of the case (SOC) finding that the Veteran was entitled to an increased rating of 70 percent, but no higher, for PTSD.  The Veteran has not submitted a substantive appeal with regard to this SOC.  Consequently an issue of entitlement to an increased rating for PTSD is not currently in appellate status before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claims in April 2014, instructing the AOJ to perform additional development, including obtaining Social Security Administration (SSA) records and providing the Veteran a VA medical examination of the lumbar spine.  A review of the Veteran's Virtual and VBMS electronic files indicates that the development requested has not been performed.  Accordingly, the Veteran's claims must be remanded back to the AOJ so that the requested development may be completed.    See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated from August 8, 2013 to present.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  When the above have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination. 

All indicated studies of the lumbar spine, including range of motion studies in degrees, should be performed. 

The examiner should comment on whether there is ankylosis of the lumbar spine. 

The examiner should indicate whether the Veteran's lumbar spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, and/or incoordination.  These determinations should be expressed, to the extent feasible, in terms of the degree of additional range of motion loss.  The examiner should also portray, to the extent feasible, the degree of additional range of motion loss due to pain on use or during flare-ups.  If such is not possible, the examiner should explain why.

The examiner should also determine whether the Veteran's service-connected back disability is productive of any associated neurologic abnormalities, including in the lower extremities and bowel or bladder impairment.

Finally, the examiner should provide information concerning the functional impairment that results from the service-connected lumbar spine disability as it may affect his ability to function and perform tasks in a work setting.

4.  If the issue of an increased rating for service-connected degenerative disc disease of the lumbar spine and the claim for TDIU continue to be denied, the Veteran and his representative should be provided a supplemental statement of the case which includes review of all the evidence received since the November 2011 supplemental statement of the case.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



